FILED
                            NOT FOR PUBLICATION                               NOV 13 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: ALEXANDRA M. SPIEGEL,                     No. 11-60024

              Debtor,                            BAP No. 10-1228


ALEXANDRA M. SPIEGEL;                            MEMORANDUM*
STILLWATER RANCH
DEVELOPMENT; SUSAN DIDRIKSEN,
Chapter 7 trustee for the estate of
Alexandra M. Spiegel,

              Appellants,

  v.

WRIGHT GRANDCHILDREN, L.P.;
MICHAEL WRIGHT,

              Appellees,

STEPHEN HUNG,

               Interested Party.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Kirscher, Hollowell, and Dunn, Bankruptcy Judges, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Argued and Submitted October 16, 2012
                           San Francisco, California

Before: WALLACE and BEA, Circuit Judges, and RESTANI, Judge.**



Having considered the plain language of the contract, as well as the evidence

offered to prove the intention of the parties, see Jones-Hamilton Co. v. Beazer

Materials & Services, Inc., 973 F.2d 688, 692 (9th Cir. 1992), we hold that the

release clause in the contract between Spiegel and Wright Grandchildren L.P. is

not ambiguous. It should therefore be interpreted in accordance with its plain

language, giving effect to all of its provisions. Cal. Civ. Code § 1638 (Deering

2012); Cal. Civ. Proc. Code § 1858 (Deering 2012). The clause required Wright

Grandchildren L.P., upon the sale of the Improved Property, to release the

Improved Property if Spiegel tendered $150,000. Consistent with this decision, the

case is reversed and remanded for the bankruptcy court to make any necessary

findings to resolve the competing claims of the parties. REVERSED AND

REMANDED.




       **
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.

                                         2